DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 29 March 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,489,691 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendment
Applicant's submission filed on 24 March 2021 has been entered.  Claims 1, 8, 10-16 and 20 have been amended.  Claims 1-20 are currently pending.

Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowable over the prior art as the prior art references taken individually or in combination fail to particularly disclose, fairly suggest, or render obvious Applicant's independent claim language as argued by Applicant on pages 11-13 of Applicant’s Remarks dated 24 March 2021 which the Examiner considers persuasive.  As enumerated below, the prior art discloses various methods of determining and predicting eye fixations and salient regions in images.  The prior art does not disclose 
The closest prior art being Wong, Lai-Kuan, and Kok-Lim Low. "Saliency-enhanced image aesthetics class prediction." 2009 16th IEEE International Conference on Image Processing (ICIP). IEEE, 2009 discloses a method for saliency enhanced classification of photos.  Salient regions are extracted from images using a visual saliency model, then global image features and salient features are extracted.  The saliency map of the image is computed and then a set of salient locations are determined.  Using the salient locations as seeds, seeded segmentation is performed to create a salient mask that indicates the salient regions.  Each image and its corresponding saliency map, salient regions and background region are then used to extract a set of global image features and a set of features that characterize the subject and its relationship with the background.
Liu, Nian, et al. "Predicting eye fixations using convolutional neural networks." Proceedings of the IEEE Conference on Computer Vision and Pattern Recognition, 2015 discloses a method that uses a multiresolution convolutional neural network for predicting eye fixations.  The multiresolution convolutional neural network is trained from image regions centered on fixation and non-fixation locations using image pixels as inputs and eye fixations as labels.  The multiresolution convolutional neural network learns features and saliency and integrates them.  The model learns saliency related features to predict eye fixations.
Mishra, Ajay K., et al. "Active visual segmentation." IEEE transactions on pattern analysis and machine intelligence 34.4 (2011): 639-653 discloses a method of identifying human eye fixation points on an object and using those fixation points to segment the object providing an automatic method to 

With respect to the independent claims, the claimed limitations “executing a randomization algorithm to generate an intermediate image comprising one or more random points within a region corresponding to the ground truth bounding box of the first image, wherein a quantity of random points is determined based on a size of the ground truth bounding box; generating a blurred intermediate image by applying a blur to each of the one or more random points in the intermediate image; and storing the blurred intermediate image as a label image” in conjunction with other elements of the independent claims are not suggested, anticipated or found to be obvious over the prior art made of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY MANGIALASCHI whose telephone number is (571)270-5189.  The examiner can normally be reached on M-F, 9:30AM TO 6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRACY MANGIALASCHI/Examiner, Art Unit 2668       
/VU LE/Supervisory Patent Examiner, Art Unit 2668